Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2022 has been entered.
Claims 1, 6, 10, and 15 have been amended.  Claims 1, 6, 10, 15, 19, and 20 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claim 10 to obviate the previous objection to claim 10.  The previous objection to the said claim is hereby withdrawn.

Response to Arguments
Some of Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  Applicant's arguments, with respect to the amended claims, filed April 1, 2022 have been fully considered but they are not persuasive for the following reasons:
Applicant's Argument:
Regarding Claims 1, 6, 10, and 15 (35 USC§ 103): The Applicant argues in substance that, "However, in amended claim 1, a first base station sends instruction information to a second base station, which is used to instruct the second base station to turn on or off a control by the second base station over a data duplication function of the UE and to instruct the second base station to send an MAC Control Element (CE) to perform the control over the data duplication. The instruction information sent from the first base station to second base station in amended claim 1 is essentially different from the operation cells sent from the SN to the MN in Tseng.
Moreover, because the subjects performing the method in Mochizuki and Tseng are different from each other, a skilled in the art cannot combine Mochizuki and Tseng to achieve the method recited in amended claim 1. Therefore, neither Mochizuki nor Tseng disclose at least the following features of amended claim 1:
A method of control, performed by a first base station, comprising:
sending instruction information to a second base station ... ,
wherein the instruction information is used to instruct the second base station to turn on or off a control by the second base station over a data duplication function of the UE.''
Examiner's Response:
The Examiner respectfully disagrees.
Regarding the amended limitations in Claim 1 (similar limitations are in independent claims 6, 10, and 15), Tseng, in view of Mochizuki and Hong, teaches the claimed limitations as written.  The invention combination of Mochizuki and Hong already teaches the CU, or the NR BS 550 (i.e., the first base station) sending instruction information to the DU, or the LTE BS 500 (i.e., the second base station) regarding the activation of packet duplication of the UE. The secondary reference Tseng is used to further teach a mapping configuration for Duplication (which is equated to the claimed "first type of instruction information"), and the UE 302 may activate Duplication after receiving an Activation of Duplication message (which is equated to the claimed "first type of activation control information").  Mochizuki, in view of Hong and Tseng, also already teaches the first base station (i.e., the CU, or the NR BS 550) sending instruction information to the second base station (i.e., the DU, or the LTE BS 500) to notify the UE of the MAC signaling (i.e., MAC CE in step ST1104 of figure 10) for activating the packet duplication.
Although the subjects performing the method in Mochizuki-Hong and Tseng may be different from each other, a person skilled in the art can combine the teachings of Mochizuki-Hong and Tseng to achieve the method recited in amended claim 1 because the methods are all geared toward the duplicated transmission of uplink data by the UE.  For example, Tseng explicitly teaches in Fig. 3A that the second base station (MN 304) sends the first type of instruction information to the UE: (Tseng, Fig. 3A and ¶ [0096, 0097]: In action 340, MN 304 [i.e., second base station] may provide a mapping configuration for Duplication [i.e., first type of instruction information] to UE 302 ... In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message [i.e., first type of activation control information] from MN 304 [i.e., second base station]).  By the above rationale, Tseng, in view of Mochizuki-Hong, teaches the amended limitations.  See updated rejection below.
Regarding all other arguments presented by Applicant, the arguments are substantially the same as those that have already been addressed above; and in the interest of brevity, the Examiner directs Applicant to those responses above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et.al. (US Patent Application Publication, 2020/0163140, hereinafter, “Mochizuki”) in view of Hong et.al. (US Patent Application Publication, 20190159274, hereinafter, “Hong”), further in view of Tseng et.al. (US Patent Application Publication, 2018/0376457, hereinafter, “Tseng”).
Regarding claim 1, Mochizuki teaches:
A method of control, applied to a central unit (Mochizuki: the CU [central unit; i.e., first base station] 1001.  Fig. 9 and ¶ [0275]), comprising: 
sending instruction information to a distributed unit (Mochizuki: In Step ST1103, the CU [central unit; i.e., first base station]  notifies the DU [distributed unit; i.e., second base station] of acknowledgement of activating the packet duplication [i.e., instruction information].  Figs. 9, 10 and ¶ [0288]) when a second cell group (SCG) split bearer is established for a user equipment (UE) (Mochizuki: the base station [i.e., second base station] and the UE may switch from the secondary cell group (SCG) bearer to the SCG split bearer. This enables the base station and the UE to switch from the packet duplication with the CA to the packet duplication with the DC.  ¶ [0327]), the instruction information is used to instruct the distributed unit to turn on a control by the distributed unit over a data duplication function of the UE (Mochizuki: Step ST1103, the CU may notify information [i.e., instruction information] on the timing to activate [i.e., turning on] the packet duplication. In the example of FIG. 10, the CU [i.e., second base station] notifies the DU of the PDCP sequence number n as the information [the activation of packet duplication information is subsequently transmitted to the UE in Step ST1104; see Fig. 10].  Figs. 9, 10 and ¶ [0288]) and to instruct the distributed unit to send an MAC Control Element (CE) to perform the control over the data duplication (Mochizuki: In Step ST1104 of FIG. 10, the DU notifies the UE of the MAC signaling [i.e., MAC CE in step ST1104 of figure 10] for activating the packet duplication. In Step ST1104, the DU may notify the information on the timing to activate the packet duplication. In the example of FIG. 10, the DU notifies the UE of the PDCP sequence number n as the information.  Figs. 9, 10 and ¶ [0290]).
Although Mochizuki teaches the CU [central unit] sending instruction to the DU [distributed unit], Mochizuki does not explicitly teach the CU and the DU are separate base stations; i.e.:
	a first base station ... sending instruction information to a second base station ...
wherein, when the instruction information is a first type of instruction information used to instruct the second base station to perform an activation or deactivation control over the data duplication function for the UE, the instruction information is used to instruct the second base station to send a first type of activation or deactivation control information to the UE,
wherein the first type of the activation or deactivation control information is used to instruct the UE to perform the activation or deactivation control over the data duplication function based on the MAC CE sent by the second base station,
wherein the first base station is in an SCG, and
wherein the second base station is in a master cell group (MCG). 
However, in the same field of endeavor, Hong teaches a New Radio base station sending instructional information to direct a LTE base station to inform the UE about information for configuring a signaling radio bearer to use both the LTE base station and the NR base station; i.e.:
a first base station ... sending instruction information to a second base station ... (Hong: the NR BS 550 [i.e., first base station] may include information for directing [i.e., instruction information] the LTE BS 500 [i.e., second base station] to configure NR-splitSRB1 in a signaling message on the interface between the NR BS 550 and the LTE BS 500. When information for directing the LTE BS 500 to configure NR-splitSRB1 is received, the LTE BS 500 may inform the UE 510 of information for configuring NR-splitSRB1.  Fig. 5 and ¶ [0206].  Hong: a signaling radio bearer configured, by an NR BS, to use both an LTE BS and the NR BS is described as NR-splitSRB1.  Fig. 5 and ¶ [0202]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mochizuki to include the features as taught by Hong above in order to configure the dual connectivity and performing duplicated transmission of uplink data to each of the master BS and the secondary BS. (Hong, ¶ [0012]).
Although Mochizuki-Hong teaches the first base station sending packet duplication activation information for the UE, Mochizuki-Hong does not explicitly teach:
wherein, when the instruction information is a first type of instruction information used to instruct the second base station to perform an activation or deactivation control over the data duplication function for the UE, the instruction information is used to instruct the second base station to send a first type of activation or deactivation control information to the UE,
wherein the first type of the activation or deactivation control information is used to instruct the UE to perform the activation or deactivation control over the data duplication function based on the MAC CE sent by the second base station,
wherein the first base station is in an SCG, and
wherein the second base station is in a master cell group (MCG). 
However, in the same field of endeavor, Tseng teaches:
wherein, when the instruction information is a first type of instruction information used to instruct the second base station to perform an activation control over the data duplication function for the UE, the instruction information is used to instruct the second base station to send a first type of activation control information to the UE (Tseng: In action 338, SN 308 [i.e., first base station] may provide its operation cell(s) or OCG for Duplication to MN 304. In action 340, MN 304 [i.e., second base station] may provide a mapping configuration for Duplication [i.e., first type of instruction information] to UE 302 ... In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message [i.e., first type of activation control information] from MN 304 [i.e., second base station].  Fig. 3A and ¶ [0096, 0097]),
wherein the first type of the activation control information is used to instruct the UE to perform the activation control over the data duplication function based on the MAC CE sent by the second base station (Tseng: In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message from MN 304 [i.e., second base station].  Fig. 3A and ¶ [0097]),
wherein the first base station is in an SCG (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first base station, e.g., SN 308] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]), and
wherein the second base station is in a master cell group (MCG) (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node [i.e., the second base station, e.g., MN 304] is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first base station] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mochizuki-Hong to include the features as taught by Tseng above in order to enable efficient PDCP [Packet Data Convergence Protocol] PDU [Packet Data Unit] duplication. (Tseng, ¶ [0005]).

Regarding claim 6, Mochizuki teaches:
A method of control, performed by a distributed unit (Mochizuki: DU [distributed unit] 1006.  Fig. 9 and ¶ [0274]), comprising: 
receiving instruction information sent by a central unit (Mochizuki: In Step ST1103, the CU [central unit; i.e., first base station]  notifies the DU [distributed unit; i.e., second base station] of acknowledgement of activating the packet duplication [i.e., instruction information].  Figs. 9, 10 and ¶ [0288]) when a secondary cell group (SCG) split bearer is established for a user equipment (UE) (the base station [i.e., second base station] and the UE may switch from the secondary cell group (SCG) bearer to the SCG split bearer. This enables the base station and the UE to switch from the packet duplication with the CA to the packet duplication with the DC.  ¶ [0327]),
wherein the instruction information is used to instruct the distributed unit to turn on a control by the distributed unit over a data duplication function of the UE (Mochizuki: Step ST1103, the CU may notify information [i.e., instruction information] on the timing to activate [i.e., turning on] the packet duplication. In the example of FIG. 10, the CU [i.e., second base station] notifies the DU of the PDCP sequence number n as the information [the activation of packet duplication information is subsequently transmitted to the UE in Step ST1104; see Fig. 10].  Figs. 9, 10 and ¶ [0288]) and to instruct the distributed unit to send an MAC Control Element (CE) to perform the control over the data duplication (Mochizuki: In Step ST1104 of FIG. 10, the DU notifies the UE of the MAC signaling [i.e., MAC CE in step ST1104 of figure 10] for activating the packet duplication. In Step ST1104, the DU may notify the information on the timing to activate the packet duplication. In the example of FIG. 10, the DU notifies the UE of the PDCP sequence number n as the information.  Figs. 9, 10 and ¶ [0290]).
Although Mochizuki teaches the CU [central unit] sending instruction to the DU [distributed unit], Mochizuki does not explicitly teach the CU and the DU are separate base stations; i.e.:
	second base station ... receiving instruction information sent by a first base station...
wherein, when the instruction information sent by the first base station is a first type of instruction information used to instruct the second base station to perform an activation or deactivation control over the data duplication function for the UE, sending a first type of activation or deactivation control information to the UE,
wherein the first type of the activation or deactivation control information is used to instruct the UE to perform the activation or deactivation control over the data duplication function based on the MAC CE sent by the second base station,
wherein the first base station is in an SCG, and
wherein the second base station is in a master cell group (MCG). 
However, in the same field of endeavor, Hong teaches a New Radio base station sending instructional information to direct a LTE base station to inform the UE about information for configuring a signaling radio bearer to use both the LTE base station and the NR base station; i.e.:
second base station ... receiving instruction information sent by a first base station ... (Hong: the NR BS 550 [i.e., first base station] may include information for directing [i.e., instruction information] the LTE BS 500 [i.e., second base station] to configure NR-splitSRB1 in a signaling message on the interface between the NR BS 550 and the LTE BS 500. When information for directing the LTE BS 500 to configure NR-splitSRB1 is received, the LTE BS 500 may inform the UE 510 of information for configuring NR-splitSRB1.  Fig. 5 and ¶ [0206].  Hong: a signaling radio bearer configured, by an NR BS, to use both an LTE BS and the NR BS is described as NR-splitSRB1.  Fig. 5 and ¶ [0202]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mochizuki to include the features as taught by Hong above in order to configure the dual connectivity and performing duplicated transmission of uplink data to each of the master BS and the secondary BS. (Hong, ¶ [0012]).
Although Mochizuki-Hong teaches the first base station sending packet duplication activation information for the UE, Mochizuki-Hong does not explicitly teach:
wherein, when the instruction information sent by the first base station is a first type of instruction information used to instruct the second base station to perform an activation or deactivation control over the data duplication function for the UE, sending a first type of activation or deactivation control information to the UE,
wherein the first type of the activation or deactivation control information is used to instruct the UE to perform the activation or deactivation control over the data duplication function based on the MAC CE sent by the second base station,
wherein the first base station is in an SCG, and
wherein the second base station is in a master cell group (MCG). 
However, in the same field of endeavor, Tseng teaches:
wherein, when the instruction information sent by the first base station is a first type of instruction information used to instruct the second base station to perform an activation control over the data duplication function for the UE, sending a first type of activation control information to the UE (Tseng: In action 338, SN 308 [i.e., first base station] may provide its operation cell(s) or OCG for Duplication to MN 304. In action 340, MN 304 [i.e., second base station] may provide a mapping configuration for Duplication [i.e., first type of instruction information] to UE 302 ... In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message [i.e., first type of activation control information] from MN 304 [i.e., second base station].  Fig. 3A and ¶ [0096, 0097]),
wherein the first type of the activation control information is used to instruct the UE to perform the activation control over the data duplication function based on the MAC CE sent by the second base station (Tseng: In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message from MN 304 [i.e., second base station].  Fig. 3A and ¶ [0097]),
wherein the first base station is in an SCG (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first base station, e.g., SN 308] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]), and
wherein the second base station is in a master cell group (MCG) (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node [i.e., the second base station, e.g., MN 304] is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first base station] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mochizuki-Hong to include the features as taught by Tseng above in order to enable efficient PDCP [Packet Data Convergence Protocol] PDU [Packet Data Unit] duplication. (Tseng, ¶ [0005]).

Regarding claim 10, Mochizuki teaches:
A central unit (Mochizuki the CU [central unit; i.e., first base station] 1001.  Fig. 9 and ¶ [0275]), comprising: 
a processor and a memory, wherein the processor is configured to (Mochizuki: A series of processes by the base station 203 is controlled by a control unit 411.  Fig. 4 and ¶ [0151].  The base station with the CU-DU split can activate and deactivate the packet duplication, ¶ [0309]) send instruction information to a distributed unit (Mochizuki: In Step ST1103, the CU [central unit; i.e., first base station] notifies the DU [distributed unit; i.e., second base station] of acknowledgement of activating the packet duplication [i.e., instruction information].  Figs. 9, 10 and ¶ [0288]) when a secondary cell group (SCG) split bearer is established for a user equipment (UE) (Mochizuki: the base station [i.e., second base station] and the UE may switch from the secondary cell group (SCG) bearer to the SCG split bearer. This enables the base station and the UE to switch from the packet duplication with the CA to the packet duplication with the DC.  ¶ [0327]), the instruction information is used to instruct the distributed unit to turn on a control by the distributed unit over a data duplication function of the UE (Mochizuki: Step ST1103, the CU may notify information [i.e., instruction information] on the timing to activate [i.e., turning on] the packet duplication. In the example of FIG. 10, the CU [i.e., second base station] notifies the DU of the PDCP sequence number n as the information [the activation of packet duplication information is subsequently transmitted to the UE in Step ST1104; see Fig. 10].  Figs. 9, 10 and ¶ [0288]) and to instruct the second base station to send an MAC Control Element (CE) to perform the control over the data duplication (Mochizuki: In Step ST1104 of FIG. 10, the DU notifies the UE of the MAC signaling [i.e., MAC CE in step ST1104 of figure 10] for activating the packet duplication. In Step ST1104, the DU may notify the information on the timing to activate the packet duplication. In the example of FIG. 10, the DU notifies the UE of the PDCP sequence number n as the information.  Figs. 9, 10 and ¶ [0290]).
Although Mochizuki teaches the CU [central unit] sending instruction to the DU [distributed unit], Mochizuki does not explicitly teach the CU and the DU are separate base stations; i.e.:
	A first base station ... send instruction information to a second base station ...
the processor is further configured to send a first type of instruction information to the second base station, the first type of instruction information is used to instruct the second base station to perform an activation or deactivation control over the data duplication function for the UE, and
the processor is further configured to send a first type of the activation or deactivation control information to the UE when the instruction information sent to the second base station for the UE is the first type of instruction information, the first type of the activation or deactivation control information is used to instruct the UE to perform the activation or deactivation control over the data duplication function based on the MAC CE sent by the second base station, the first base station is in an SCG, and the second base station is in a master cell group (MCG). 
However, in the same field of endeavor, Hong teaches a New Radio base station sending instructional information to direct a LTE base station to inform the UE about information for configuring a signaling radio bearer to use both the LTE base station and the NR base station; i.e.:
A first base station ... send instruction information to a second base station ... (Hong: the NR BS 550 [i.e., first base station] may include information for directing [i.e., instruction information] the LTE BS 500 [i.e., second base station] to configure NR-splitSRB1 in a signaling message on the interface between the NR BS 550 and the LTE BS 500. When information for directing the LTE BS 500 to configure NR-splitSRB1 is received, the LTE BS 500 may inform the UE 510 of information for configuring NR-splitSRB1.  Fig. 5 and ¶ [0206].  Hong: a signaling radio bearer configured, by an NR BS, to use both an LTE BS and the NR BS is described as NR-splitSRB1.  Fig. 5 and ¶ [0202]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mochizuki to include the features as taught by Hong above in order to configure the dual connectivity and performing duplicated transmission of uplink data to each of the master BS and the secondary BS. (Hong, ¶ [0012]).
Although Mochizuki-Hong teaches the first base station sending packet duplication activation information for the UE, Mochizuki-Hong does not explicitly teach:
the processor is further configured to send a first type of instruction information to the second base station, the first type of instruction information is used to instruct the second base station to perform an activation or deactivation control over the data duplication function for the UE, and
the processor is further configured to send a first type of the activation or deactivation control information to the UE when the instruction information sent to the second base station for the UE is the first type of instruction information, the first type of the activation or deactivation control information is used to instruct the UE to perform the activation or deactivation control over the data duplication function based on the MAC CE sent by the second base station, the first base station is in an SCG, and the second base station is in a master cell group (MCG). 
However, in the same field of endeavor, Tseng teaches:
the processor is further configured to send a first type of instruction information to the second base station, the first type of instruction information is used to instruct the second base station to perform an activation control over the data duplication function for the UE (Tseng: In action 338, SN 308 [i.e., first base station] may provide its operation cell(s) or OCG for Duplication to MN 304. In action 340, MN 304 [i.e., second base station] may provide a mapping configuration for Duplication [i.e., first type of instruction information] to UE 302 ... In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message [i.e., first type of activation control information] from MN 304 [i.e., second base station].  Fig. 3A and ¶ [0096, 0097]), and
the processor is further configured to send a first type of the activation control information to the UE when the instruction information sent to the second base station for the UE is the first type of instruction information (Tseng: In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message [i.e., first type of activation control information] from MN 304 [i.e., second base station].  Fig. 3A and ¶ [0096, 0097]), the first type of the activation control information is used to instruct the UE to perform the activation control over the data duplication function based on the MAC CE sent by the second base station (Tseng: In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message from MN 304 [i.e., second base station].  Fig. 3A and ¶ [0097]), the first base station is in an SCG (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first base station, e.g., SN 308] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]), and the second base station is in a master cell group (MCG) (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node [i.e., the second base station, e.g., MN 304] is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first base station] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mochizuki-Hong to include the features as taught by Tseng above in order to enable efficient PDCP [Packet Data Convergence Protocol] PDU [Packet Data Unit] duplication. (Tseng, ¶ [0005]).

Regarding claim 15, Mochizuki teaches:
A distributed unit (Mochizuki: DU [distributed unit] 1006.  Fig. 9 and ¶ [0274]), comprising: 
a processor and a memory, wherein the processor is configured to (Mochizuki: A series of processes by the base station 203 is controlled by a control unit 411.  Fig. 4 and ¶ [0151].  The base station with the CU-DU split can activate and deactivate the packet duplication, ¶ [0309]) receive instruction information sent by a central unit (Mochizuki: In Step ST1103, the CU [central unit; i.e., first base station]  notifies the DU [distributed unit; i.e., second base station] of acknowledgement of activating the packet duplication [i.e., instruction information].  Figs. 9, 10 and ¶ [0288]) when a second cell group (SCG) split bearer is established for a user equipment (UE) (Mochizuki: the base station [i.e., second base station] and the UE may switch from the secondary cell group (SCG) bearer to the SCG split bearer. This enables the base station and the UE to switch from the packet duplication with the CA to the packet duplication with the DC.  ¶ [0327]), the instruction information is used for turning on a control by the distributed unit over a data duplication function of the UE (Mochizuki: Step ST1103, the CU may notify information [i.e., instruction information] on the timing to activate [i.e., turning on] the packet duplication. In the example of FIG. 10, the CU [i.e., second base station] notifies the DU of the PDCP sequence number n as the information [the activation of packet duplication information is subsequently transmitted to the UE in Step ST1104; see Fig. 10].  Figs. 9, 10 and ¶ [0288]) and to instruct the distributed unit to send an MAC Control Element (CE) to perform the control over the data duplication (Mochizuki: In Step ST1104 of FIG. 10, the DU notifies the UE of the MAC signaling [i.e., MAC CE in step ST1104 of figure 10] for activating the packet duplication. In Step ST1104, the DU may notify the information on the timing to activate the packet duplication. In the example of FIG. 10, the DU notifies the UE of the PDCP sequence number n as the information.  Figs. 9, 10 and ¶ [0290]).
Although Mochizuki teaches the CU [central unit] sending instruction to the DU [distributed unit], Mochizuki does not explicitly teach the CU and the DU are separate base stations; i.e.:
	A second base station ... receive instruction information sent by a first base station...
the processor is further configured to, when the instruction information sent by the first base station is a first type of instruction information used to instruct the second base station to perform an activation or deactivation control over a data duplication function for the UE, send a first type of activation or deactivation control information to the UE,
the first type of the activation or deactivation control information is used to instruct the UE to perform the activation or deactivation control over the data duplication function based on the MAC CE sent by the second base station,
the first base station is in an SCG, and
the second base station is in a master cell group (MCG). 
However, in the same field of endeavor, Hong teaches a New Radio base station sending instructional information to direct a LTE base station to inform the UE about information for configuring a signaling radio bearer to use both the LTE base station and the NR base station; i.e.:
A second base station ... receive instruction information sent by a first base station ... (Hong: the NR BS 550 [i.e., first base station] may include information for directing [i.e., instruction information] the LTE BS 500 [i.e., second base station] to configure NR-splitSRB1 in a signaling message on the interface between the NR BS 550 and the LTE BS 500. When information for directing the LTE BS 500 to configure NR-splitSRB1 is received, the LTE BS 500 may inform the UE 510 of information for configuring NR-splitSRB1.  Fig. 5 and ¶ [0206].  Hong: a signaling radio bearer configured, by an NR BS, to use both an LTE BS and the NR BS is described as NR-splitSRB1.  Fig. 5 and ¶ [0202]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mochizuki to include the features as taught by Hong above in order to configure the dual connectivity and performing duplicated transmission of uplink data to each of the master BS and the secondary BS. (Hong, ¶ [0012]).
Although Mochizuki-Hong teaches the first base station sending packet duplication activation information for the UE, Mochizuki-Hong does not explicitly teach:
the processor is further configured to, when the instruction information sent by the first base station is a first type of instruction information used to instruct the second base station to perform an activation or deactivation control over a data duplication function for the UE, send a first type of activation or deactivation control information to the UE,
the first type of the activation or deactivation control information is used to instruct the UE to perform the activation or deactivation control over the data duplication function based on the MAC CE sent by the second base station,
the first base station is in an SCG, and
the second base station is in a master cell group (MCG). 
However, in the same field of endeavor, Tseng teaches:
the processor is further configured to, when the instruction information sent by the first base station is a first type of instruction information used to instruct the second base station to perform an activation control over a data duplication function for the UE, send a first type of activation control information to the UE (Tseng: In action 338, SN 308 [i.e., first base station] may provide its operation cell(s) or OCG for Duplication to MN 304. In action 340, MN 304 [i.e., second base station] may provide a mapping configuration for Duplication [i.e., first type of instruction information] to UE 302 ... In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message [i.e., first type of activation control information] from MN 304 [i.e., second base station].  Fig. 3A and ¶ [0096, 0097]),
the first type of the activation control information is used to instruct the UE to perform the activation control over the data duplication function based on the MAC CE sent by the second base station (Tseng: In action 350, UE 302 may activate Duplication after receiving an Activation of Duplication message from MN 304 [i.e., second base station].  Fig. 3A and ¶ [0097]),
the first base station is in an SCG (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first base station, e.g., SN 308] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]), and
the second base station is in a master cell group (MCG) (Tseng: For the MC PDCP PDU Duplication operation, in one implementation, UE 202 may be configured with a MCG and two or more SCGs (e.g., MCG 110, SCG 120, and SCG 130 in FIG. 1), where a master node [i.e., the second base station, e.g., MN 304] is in charge of the PCell and SCell(s) in the MCG, a secondary node [i.e., the first base station] is in charge of the PSCell and SCell(s) in first SCG (e.g., SCG#1).  Figs. 1, 2, 3A and ¶ [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mochizuki-Hong to include the features as taught by Tseng above in order to enable efficient PDCP [Packet Data Convergence Protocol] PDU [Packet Data Unit] duplication. (Tseng, ¶ [0005]).

Regarding claim 19, Mochizuki-Hong-Tseng discloses on the features with respect to claim 1 as outlined above.
Mochizuki further teaches:
A non-transitory computer storage medium, storing computer-executable instructions, which, when executed, implement acts in the method of claim 1 (Mochizuki: A series of processes by the base station 203 is controlled by a control unit 411.  Fig. 4 and ¶ [0151].  The base station with the CU-DU split can activate and deactivate the packet duplication, ¶ [0309]).

Regarding claim 20, Mochizuki-Hong-Tseng discloses on the features with respect to claim 6 as outlined above.
Mochizuki further teaches:
A non-transitory computer storage medium, storing computer-executable instructions, which, when executed, implement acts in the method of claim 6 (Mochizuki: A series of processes by the base station 203 is controlled by a control unit 411.  Fig. 4 and ¶ [0151].  The base station with the CU-DU split can activate and deactivate the packet duplication, ¶ [0309]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416